DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because upon consideration of the amended claims, the drawings submitted 2/27/2019 do not clearly show the claimed feature. The drawings filed 2/27/2019 appear to be a photocopy of a color image where the detailed structure now claimed is partly illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “of limited axial extend” is objected to because the limitation should be “of limited axial extent”.  Appropriate correction is required. 
Regarding claim 1, the limitation “fuel” at line 8 is objected to because the limitation should be “the at least one fuel”.
Claim 1 is further objected to for using the pronoun “their” at line 12. The pronoun should be replaced with the proper noun to which it refers. For example “ends of the axial arms bearing a mixing tube” or “an end of each axial arm bearing a mixing tube.”
Claim 1, the limitation “compressed hot air” at line 15 is objected to because the limitation should be “the compressed hot air”. Additionally, “an axial direction” at line 15 should be “the axial direction”. 

Claim 8, the limitation “combustion chamber according to claim 1” should be “the combustion chamber according to claim 1”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a diffusion partition” and “a perforated diffuser” renders the claim indefinite because its unclear whether these are the same or different structure. The specification recites a diffusion partition 26 at para. [0025] and a perforated diffuser 26 in the abstract and also a perforated diffuser 56 at para. [0035]. However, elements 56 and 26 appear to be pointing to the same element in the sole figure. Thus, its unclear what structure exactly constitutes the diffusion partition and the perforated diffuser. For the purposes of examination, the diffusion partition would be referred to as the overall structure with the perforated diffuser as that having the holes. 
Claims dependent thereon are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewry US 3,360,929.
Regarding claim 1, Drewry discloses a combustion chamber, see fig. 1, of a turbine for producing energy, comprising: a housing 15 with an injector 11, 10 configured to inject at least one fuel, oil from nozzle 10, and a hot compressed air intake, see the head end of element 15, a flame tube, 13 housed at least partially in the housing and comprising a diffusion partition 12, for the passage of hot compressed air and fuel, and a flame stabilizer, the structure holding the flame 18, wherein the flame stabilizer comprises a perforated diffuser, the portion of the diffusion partition having holes A, housed in the diffusion partition and comprising a multitude of axial holes A circumferentially distributed on a base and a central axial orifice, the hole through which the nozzle 10 is formed, the base continuing in an axial direction and away from the diffusion partition in the form of axial arms 17, the axial arms bearing at their ends a mixing tube 14 of limited axial extent and of an outside diameter smaller than an inside diameter of the flame tube, the mixing tube is formed within the flame tube and therefore must have a smaller outside diameter than the inside diameter of the flame tube; and an air deflector 16 positioned facing the hot compressed air intake in order to cause the compressed air to circulate in an axial direction stating from the hot compressed air intake, the airflow b flows axially upstream within the jacket 16. Drewry does not expressly state that the axial holes are evenly spaced circumferentially about the base. However, Drewry discloses that the size, shape, location and spacing of the small air ports are amenable to design calculations for best overall results. See col. 4, lines 11-21. 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support… ."). Here, Drewery identifies the spacing, among other characteristics of the holes, directly effects the combustion characteristics and are routinely optimized to match desired results. Furthermore, fig. 1 shows the air ports A are mirror images of each other on the drawings which would imply that the overall spacing in the circumferential direction are uniform. Additionally, the general convention in the art is to show irregular or non-uniform patterns, the absence of irregularity would indicate regular spacing to an ordinary skilled worker. At the very least, an ordinary skilled worker would find regular spacing to be within routine optimization that is 
Regarding claim 2, Drewry discloses wherein the air deflector comprises a tube positioned between the housing and the flame tube. Referring to fig. 1, Drewry discloses a tube, element 16, positioned between the housing 15 and the flame tube 13, the tube 16 having a conical portions and a cylindrical portion.

    PNG
    media_image1.png
    621
    701
    media_image1.png
    Greyscale

Regarding claim 3, Drewry discloses the tube comprises a tubular fixing portion and a tubular air deflecting portion of different cross sections, connected to one another by a joining portion. As labeled above, the cross section of the tubular fixing portion is conical and smaller than that of the cylindrical tubular air deflecting portion. 

    PNG
    media_image2.png
    621
    701
    media_image2.png
    Greyscale

Regarding claim 6, Drewry discloses the tubular air deflecting portion defines a first air circulation passage, first portion, between the tubular air deflecting portion and the housing and a second air circulation passage, second portion, between the tubular air deflecting portion and the flame tube, the first and second air circulation passages being connected by a connecting passage, connecting portion.

Claims 1-6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoia et al. US 2014/0123660 in view of Borchert et al. US 2016/0223202.
Regarding claim 1, Stoia discloses a combustion chamber 160 of a turbine 150 for producing energy, this is the inherent function of a GT engine, Stoia’s engine produces energy in machinery 106, comprising: a housing 270 with an injector 164 configured to inject at least one fuel, see para. [0046], and a hot compressed air intake 68, a flame tube 296, 290 housed at least partially in the housing an air deflector 306, referring to fig. 7, the arrows show that the air intake 68 transitions from a radial direction to an axial direction 280, 288, 290. Stoia does not teach a diffusion partition for the passage of hot compressed air and the at least one fuel, and a flame stabilizer, wherein the flame stabilizer comprises a perforated diffuser housed in the diffusion partition and comprising a multitude of axial holes evenly circumferentially distributed on a base and a central axial orifice, the base continuing in an axial direction and away from the diffusion partition in the form of axial arms, the axial arms bearing at their ends a mixing tube of limited extent and of an outside diameter smaller than an inside diameter of the flame tube. Stoia is primarily relied upon to teach the inventive aspect of the air deflector and not relied upon to show the details of the injection assembly. 
Borchet teaches a similar combustion system to that of Stoia, wherein Borchet teaches a diffusion partition 157, 159 for the passage of hot compressed air and the at least one fuel 70, and a flame stabilizer the outlets of the nozzles 360, wherein the flame stabilizer comprises a perforated diffuser housed in the diffusion partition, the component 360 has a plurality of passageways 366 therein, and comprising a plurality of axial holes 348, 372 evenly circumferentially distributed on a base 159, 157, see para. [0089] holes 372 are symmetrically spaced; para. [0084] holes 348 are evenly spaced, and a central axial orifice 373, the base continuing in an axial direction and away from the diffusion partition in the form of arms, the portion of the base continues axially from the arms 396, the axial arms bearing at their ends a mixing tube, the nozzles 360 and the downstream portion of the baffle 159, of limited extent and of an the entire fuel nozzle portion is smaller in diameter than the combustor liner. 
It would have been obvious to an ordinary skilled worker to replace the burner of Stoia, with the system described and taught by Borchet above, in order to provide high volumetric flows of oxidant sufficient to sustain the combustion process during operation of the combustor and also protect various components of the end cover assembly from thermal strains or distortions that occurs with high volumetric flows of fluids at high temperatures, see Borchet para. [0028]. 
Regarding claim 2, Stoia, in view of Borchet, discloses the air deflector comprises a tube positioned between the housing and the flame tube. See Stoia tube 306, 292, 284 are positioned between the housing 270 and the flame tube 264. 

    PNG
    media_image3.png
    570
    869
    media_image3.png
    Greyscale

Regarding claim 3, Stoia, in view of Borchet, discloses the tube comprises a tubular fixing portion, labeled above, and a tubular air-deflecting portion, labeled deflecting portion, of different cross sections, connected to one another by a joining labeled above. See annotated figure above, the tubular fixing portion has a different height and cross section than the deflecting portion. 
Regarding claim 4, Stoia, in view of Borchet, discloses the tubular fixing portion has a diameter substantially equal to a diameter of the housing and the tubular deflecting portion has a diameter which is greater than a diameter of the flame tube and smaller than the diameter of the housing. Referring to the annotated fig. discussed in claim 3 above, the tubular fixing portion has a diameter which is connected to the housing and therefor equal to the housing diameter, and the tubular deflecting portion has a diameter that is greater than the flame tube and smaller than the housing diameter since the tubular deflecting portion is in between the housing and the flame tube. 

    PNG
    media_image4.png
    477
    676
    media_image4.png
    Greyscale

Regarding claim 5, Stoia, in view of Borchet, disclose the diameter of the tubular deflecting portion is substantially the mean of the diameters of the housing and of the 

    PNG
    media_image5.png
    582
    1113
    media_image5.png
    Greyscale

Regarding claim 6, Stoia, in view of Borchet, discloses the tubular air deflecting portion defines a first air circulation passage, first passage, between the tubular air-deflecting portion and the housing and a second air circulation passage, second passage, between the tubular air deflecting portion and the flame tube, the first and second air circulation passages being connected by a connecting passage 340. 
Regarding claim 8, Stoia, in view of Borchet, discloses a turbine for producing energy, comprising at least one compression stage 152 with at least one gas compressor, see para. [0049], a heat exchanger 214, the combustion chamber 168 according to claim 1, and at least one expansion stage 156 with at least one expansion turbine, see para. [0049] connected to the at least one gas compressor, see para. [0050].

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoia, in view of Borchet as applied to claim 1 above, and further in view of Yokota et al. US 2014/0230442.
Regarding claim 7, Stoia discloses all elements except for expressly stating the first and second air circulation passages have the same radial height. Stoia shows the passage height appears to be uniform but does not expressly state a uniform dimension.
Yokota teaches the sectional area inside of the annular passage is a result effective variable where a narrowing of the passage increases flow velocity and therefore heat transfer but increases pressure loss. See para. [0053]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Here, Stoia discloses the general conditions of the claimed invention albeit not expressly stating that the passage dimensions are identical. However, the passage dimensions are shown to be substantially identical on its face. Yokota teaches that the passage cross sectional area is carefully chosen to balance .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes at the outset, the claims now recite structure at the head end of the combustor which the drawings do not show clearly. Because the drawings appear to be photocopies, the drawings are now objected to based on the now claimed subject matter not particularly distinguishable in the drawings. 
The Examiner further notes that the amended claims now broaden the scope to include structure such as Drewry cited above. Furthermore, while Stoia does not recite the claimed fuel injector, Borchet teaches structure which shows the amended limitations as claimed. The Examiner notes that the inventive concept appears to be the air deflecting portion which bears structural differences from that of the prior art. For example, the tubular fixing portion being attached to the housing at a portion upstream from a radial inlet of air, is not taught in Stoia or Drewry. An interview would likely expedite prosecution. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741